
	

114 S863 IS: Appalachian Regional Development Amendments Act of 2015
U.S. Senate
2015-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 863
		IN THE SENATE OF THE UNITED STATES
		
			March 25, 2015
			Mr. Wicker (for himself, Mr. Cardin, Mrs. Capito, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To reauthorize and improve the Appalachian regional development program, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Appalachian Regional Development Amendments Act of 2015.
 2.Reauthorization of Appalachian regional development programSection 14703 of title 40, United States Code, is amended— (1)by striking subsection (a) and inserting the following:
				
 (a)In generalIn addition to amounts made available by section 14501 and any other amounts made available for the Appalachian development highway system program under any other provision of law, there are authorized to be appropriated to the Appalachian Regional Commission to carry out this subtitle $100,000,000 for fiscal years 2016 through 2020.;
 (2)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and (3)by inserting after subsection (b) the following:
				
 (c)High-Speed broadband deployment initiativeOf the amounts made available under subsection (a), $10,000,000 shall be used to carry out section 14509..
			3.High-speed broadband deployment initiative
 (a) In generalSubchapter I of chapter 145 of subtitle IV of title 40, United States Code, is amended by adding at the end the following:
				
					14509.High-speed broadband deployment initiative
 (a)In generalThe Appalachian Regional Commission may provide technical assistance, make grants, enter into contracts, or otherwise provide amounts to persons or entities in the Appalachian region for projects and activities—
 (1)to increase affordable access to broadband networks throughout the Appalachian region; (2)to conduct research, analysis, and training to increase broadband adoption efforts in the Appalachian region;
 (3)to provide technology assets, including computers, smartboards, and video projectors to educational systems throughout the Appalachian region;
 (4)to increase distance learning opportunities throughout the Appalachian region; (5)to increase the use of telehealth technologies in the Appalachian region; and
 (6)to promote e-commerce applications in the Appalachian region. (b)Limitation on available amountsOf the cost of any activity eligible for a grant under this section, not more than—
 (1)50 percent may be provided from amounts appropriated to carry out this section; (2)in the case of a project to be carried out in a county for which a distressed county designation is in effect under section 14526, 80 percent may be provided from amounts appropriated to carry out this section; or
 (3)in the case of a project to be carried out in a county for which an at-risk designation is in effect under section 14526, 70 percent may be provided from amounts appropriated to carry out this section.
 (c)Sources of assistanceSubject to subsection (b), grants provided under this section may be provided from amounts made available to carry out this section in combination with amounts made available under other Federal programs or from any other source.
 (d)Federal shareNotwithstanding any provision of law limiting the Federal share under any other Federal program, amounts made available to carry out this section may be used to increase that Federal share, as the Appalachian Regional Commission determines is appropriate..
 (b)Conforming amendmentThe analysis for chapter 145 of title 40, United States Code, is amended by inserting after the item relating to section 14508 the following:
				14509. High-speed broadband deployment initiative..
 4.TerminationSection 14704 of title 40, United States Code, is amended by striking 2012 and inserting 2020. 5.Effective dateThis Act and the amendments made by this Act take effect on October 1, 2015.
		
